 

Case 1:21-mj-00034 Document1 Filed 02/11/21 Page 1 of 3 cle eid#: 1

S OFFICE U.S. DIST.
AT ABINGDON, VA COURT
AO 106 (Rev. 04/10) Application for a Search Warrant FILED

TA] 4
UNITED STATES DISTRICT COURT FEB 1 | 2021

JULIA C.
for the BY: i oe
DEPUT AEH

Western District of Virginia

 

In the Matter of the Search of

(Briefly describe the property to be searched a - “4
or identify the person by name and address) Case No. ‘SY m] ‘

439 Green Springs Road, Trir. 4, Abingdon, Virginia

re: Garland Bowman

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

i » to be searched and give its | ion):
NOE ES SET EON residence, attached to E-911 address 439 Green Springs Road, Lot.4,
Abingdon, Virginia. A white trailer with 2 flower pots on parking lot and a red canopy over the front door.

located in the Western _—s*ODistrictof | Virginia __, there is now concealed (identify the

person or describe the property to be seized):

The person of Federal Fugitive Garland Bowman, a White Male, DOB:1/11/1975.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
A evidence of a crime;
1 contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
Wa person to be arrested or a person who ts unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 3583 Violation of the terms and conditions of supervised release.

The peplisafion is based on these facts:
See Affidavit in Support of Search Warrant

a Continued on the attached sheet.

[1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

ae

Appliedht's signature

Christopher Brady, Special Deputy U.S. Marshal

Printed name and title

Judge's signature

 

Sworn to before me and signed in my presence.

Date: B/, | A| __

City and state: Abingdon, Virginia

  

Pamela Meade Sargent, USMJ

Printed name and title

 
Case 1:21-mj-00034 Document1 Filed 02/11/21 Page 2of3 Pageid#: 2

Attachment to Affidavit for Search Warrant
Re: 439 Green Springs Road, Trlr. 4, Abingdon, Virginia

re: Garland Bowman

Your Affiant hereby swears and deposes the following:

Affiant is a Special Deputy U.S. Marshal, attached to the Capital Area Regional Fugitive Task
Force. Your affiant is charged with investigating, locating, and apprehending federal and local fugitives
from justice, and may apply for a search warrant pursuant to federal code.

On November 12, 2020, the United States District Court for the Western District of Virginia
issued a warrant for arrest for Garland Bowman for violations of the terms and conditions of his
supervised release.

Over the course of November 2020 and December 2020, task force officers Cumbow and Brady
made multiple attempts to locate Bowman at his listed place of residency. A subsequent arrest, on state
charges, of Jessie Miller, girlfriend of Bowman, caused her to be held in custody in Southwest Virginia
Regional Jail in Abingdon, Virginia.

After her arrest, and prior to a search of the !ast known primary residence of Bowman, on
February 10, 2021, pursuant to federal search warrant, Supervisory Deputy Marshal Davis began
reviewing the jail recorded calls for Jessie Miller. He found that on February 10, 2021, Miller spoke with
Bowman on the phone and in said conversation mentioned his association with “Buffy.” The
conversation also noted that Bowman and Miller were concerned about losing their apartment, lending
to indicia that Bowman was possibly still at said location. Based upon the same, the search warrant was
executed, but Bowman was not Jocated.

After search warrant execution, on the same date, interviews were conducted with two
occupants of the residence searched, on two separate occasions, on the same date. The final interview
yielded that the occupants should advise Bowman to surrender to the Federal Courthouse on
02/11/2021 or the U.S. Marshals Service would investigate further into charging persons aiding him.

On February 11, 2021, Bowman did not surrender. Based upon the same, Supervisory Deputy
Davis began listening to three phone calls between Bowman and Miller recorded on the jail inmate
phone system. On said calls, Bowman advised Miller he was staying at “Buffy’s” and that he would take
off running down the creek if law enforcement tried to apprehend him. Miller advised Bowman not to
surrender.

Based upon the aforementioned, research was conducted to see to whom the called number
from the jail was listed by Miller, to which Miller had denoted as Martha Davis. Your affiant knows, from
prior law enforcement interactions with Martha Davis, that she goes by the nickname “Buffy.” In.
consultation with local law enforcement, Sgt. Finney, Abingdon Police Department was familiar with
 

Case 1:21-mj-00034 Document1 Filed 02/11/21 Page 3of3 Pageid#: 3

Martha Davis and knew her to be living at the address of 439 Green Springs Road, Trailer 4, Abingdon,
Virginia, as she and others had been involved in a law enforcement call with Martha Davis as recently as
January 2021 at said residence, where Sgt. Finney noted Martha Davis to be living. Sgt. Finney conferred |
with your Affiant by sending a picture of who she knew to be Martha Davis, and your Affiant confirmed
such to be “Buffy.” Further, a creek runs directly near the trailer in which Martha Davis is living. In
addition, in the aforementioned conversations between Bowman, “Buffy,” and Miller, Miller told “Buffy”
to not let law enforcement in without a search warrant and deny knowing Bowman.

Based on the collective aforementioned articulations of probable cause, your Affiant believes
probable cause exists to conduct a search of the notated residence for the person of Bowman.

Zig Q-Il- 2021

Christophe brady — Special DUSM Date

[tinh [hao S AN-Aed |

Pamela Meade Sargent — USM] Date
